Exhibit 10.69

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is made and entered into between
Belmont Bay, L.C., Belmont Town Center Associates, LLC, Belmont Town Center
Umbrella Association, Inc., Belmont Bay Homeowners Association, Inc.
(collectively “the Belmont entities”); and Comstock Belmont Bay 89, L.C. (also
known as Comstock Belmont Bay 8 & 9, Inc.) and Comstock Homebuilding Companies,
Inc. (collectively “the Comstock entities”); and Premier Title, Inc.; and Donald
J. Creasy and Stephen P. Caruthers and James R. Epstein and Lawrence A. Wilkes
(collectively the “Individual Defendants”); and EFO Capital Management, Inc.,
Eric-Belmont Associates, LLC, Harbor Point West Associates, LLC, Harbor Point
East Associates, LLC, Harbor View Associates, LLC and Harbor Side I Associates,
LLC (the “Epstein entities”); and WVS Development Associates LLC, as of the
         day of June, 2009.

WHEREAS, Belmont Bay L.C. is a Virginia limited liability company that
developed, subdivided, rezoned and conveyed various Land Bays in that certain
planned community commonly known as “Belmont Town Center” in Prince William
County, Virginia, and that currently owns certain parcels of land commonly
referred to as “Land Bays” located in Belmont Town Center, and

WHEREAS, Belmont Town Center Associates, LLC is a Delaware limited liability
company that owns certain Land Bays and other real property located in Belmont
Town Center in Prince William County, Virginia,

WHEREAS, Belmont Town Center Umbrella Association, Inc. is a Virginia nonstock
corporation created to, among other things, enforce the land use covenants,
conditions and restrictions that govern the development of “Belmont Town
Center”, and which owns and / or controls certain common areas, buffer zones and
easements over property located in Belmont Town Center, and

 

1



--------------------------------------------------------------------------------

WHEREAS Comstock Belmont Bay 89, L.C. acquired a portion of Belmont Town Center
consisting of 4.6761 acres, more or less, of land known as “Phase 1” as defined
in the Purchase and Sale Agreement dated as of June 28, 2002, as amended by
Nineteen Amendments through March 9, 2006 (the “Purchase and Sale Agreement”)
from Belmont Bay L.C. on or about March 26, 2006 subject to the common
development plan for Belmont Town Center, the provisions of the Prince William
County Zoning ordinance, the Special Use Permit No. 99-0014, the Proffers,
Conditions and Waivers associated therewith and the Covenants Conditions and
Restrictions of record, including the Design Guidelines, and

WHEREAS Comstock Belmont Bay 89, L.C. entered into a Deferred Purchase Money
Note in the face amount of $1,664,000.00 with a maturity date of March 26, 2007,
and

WHEREAS Comstock Homebuilding Companies, Inc. is the parent company of Comstock
Belmont Bay 89, L.C. and the guarantor of the Deferred Purchase Money Note made
by Comstock Belmont Bay 89, L.C., and

WHEREAS Comstock Belmont Bay 89, L.C. submitted a final site plan for Phase 1 in
or about December 2005 designating the use of all 112 dwelling units located
within Phase 1 as age-restricted units and, in or about November 2007, subjected
a portion of Phase 1, consisting of          acres and containing 28 dwelling
units to a Declaration of Condominium of Beacon Park I Condominium (the
“Condominium Declaration”), which it recorded among the land records of Prince
William County, Virginia, as Instrument Number 200711300129374 and the
associated Plats for which are recorded as Instruments No. 200711300129375 and
200711300129376, and

 

2



--------------------------------------------------------------------------------

WHEREAS Comstock Belmont Bay 89, L.C. submitted a revised final site plan for
Phase 1 to Prince William County officials in or about October 2007 that
purported to change the use of all 112 dwelling units as non-age-restricted
units and subsequently recorded a “Beacon Park I Condominium Declarant Election
Form” as Instrument No. 200803030019281 among the Prince William County land
records, without obtaining the approval of the Design Review Committee of
Belmont Town Center; and

WHEREAS Donald J. Creasy is a member of Belmont Bay, L.C. and an Officer and
Director of Belmont Town Center Umbrella Association, Inc.; and

WHEREAS Stephen P. Caruthers is a member of Belmont Bay, L.C., a member of the
Design Review Committee for Belmont Town Center and an Officer and Director of
Belmont Town Center Umbrella Association, Inc.; and

WHEREAS Lawrence A. Wilkes is a member of the Design Review Committee for
Belmont Town Center; and

WHEREAS James R. Epstein is the Chairman of EFO Capital Management, Inc., a
member of the Design Review Committee for Belmont Town Center and a Director of
Belmont Town Center Umbrella Association, Inc.; and

WHEREAS EFO Capital Management, Inc. is the manager of Eric-Belmont Associates
LLC; and

WHEREAS Eric-Belmont Associates, LLC is the owner of certain real property in
Belmont Town Center in Woodbridge, Virginia; and

 

3



--------------------------------------------------------------------------------

WHEREAS Harbor Point West Associates, LLC, Harbor Point East Associates, LLC,
Harbor View Associates, LLC and Harbor Side I Associates, LLC, are declarants of
respective condominium regimes at Belmont Town Center in Woodbridge, Virginia;
and

WHEREAS, the Belmont entities and the Comstock entities have filed claims and
counterclaims against each other in certain actions styled Belmont Bay, L.C. v.
Comstock Belmont Bay 89, L.C. and Comstock Home Building Companies, Inc., Civil
Action No. 2008-7172, Belmont Bay, L.C. v. Comstock Belmont Bay 89, L.C. and
Premier Title, Inc., Civil Action No. 2008-7173, Belmont Bay, L.C., Belmont Town
Center Associates LLC and Belmont Town Center Umbrella Association, Inc. v.
Comstock Belmont Bay 89, L.C., Civil Action No. 2008-12268, and Comstock Belmont
Bay 89, L.C. v. Lawrence A. Wilkes, James R. Epstein, Stephen P. Caruthers,
Belmont Bay, L.C., Donald J. Creasy, EFO Capital Management, Inc. and
Eric-Belmont Associates LLC, Civil Action No. 2009-523, which were consolidated
for trial in the Circuit Court of Fairfax County (collectively the “Consolidated
Fairfax Actions”); Comstock Belmont Bay 89, L.C v. Harbor Point West Associates,
LLC, Harbor Point East Associates, LLC, Harbor View Associates, LLC, Harbor Side
I Associates, LLC, Belmont Town Center Associates LLC, Stephen P. Caruthers,
James Epstein, Eric-Belmont Associates, LLC, WVS Development Associates LLC,
Lawrence Wilkes and Belmont Bay Homeowners Association, Inc., Civil Action
No. 88853 (the “Prince William Action”); and

WHEREAS, the parties desire to resolve all outstanding issues between them and
to compromise and settle all of their respective claims against each other,

 

4



--------------------------------------------------------------------------------

WHEREFORE, in consideration of the promises and agreement contained herein, and
for good and adequate consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1. Consent Judgments Against Comstock Belmont Bay 89, L.C.

Comstock Belmont Bay 89, L.C. hereby consents to the entry of each of the Final
Consent Judgment Orders which are attached hereto and incorporated by reference
as Exhibits 1- 4 granting judgment against it in each of the following cases
based on the stipulations set forth in each such Final Consent Judgment Order:

a. Belmont Bay, L.C. v. Comstock Belmont Bay 89, L.C. and Premier Title, Inc.,
Fairfax County Civil Action No. 2008-7173 (Exhibit 1);

b. Belmont Bay, L.C., Belmont Town Center Associates LLC and Belmont Town Center
Umbrella Association, Inc. v. Comstock Belmont Bay 89, L.C., Fairfax County
Civil Action No. 2008-12268 (Exhibit 2);

c. Comstock Belmont Bay 89, L.C. v. Lawrence A. Wilkes, James R. Epstein,
Stephen P. Caruthers, Belmont Bay, L.C., Donald J. Creasy, EFO Capital
Management, Inc. and Eric-Belmont Associates LLC, Fairfax County Civil Action
No. 2009-523 (Exhibit 3); and

d. Comstock Belmont Bay 89, L.C v. Harbor Point West Associates, LLC, Harbor
Point East Associates, LLC, Harbor View Associates, LLC, Harbor Side I
Associates, LLC, Belmont Town Center Associates LLC, Stephen P. Caruthers, James
Epstein, Eric-Belmont Associates, LLC, WVS Development Associates LLC, Lawrence
Wilkes and Belmont Bay Homeowners Association, Inc., Prince William County Civil
Action No. 88853 (Exhibit 4).

 

5



--------------------------------------------------------------------------------

Belmont Bay, L.C., Comstock Belmont Bay 89, L.C., and Comstock Homebuilding
Companies, Inc., hereby consent and agree to the entry of the Final Consent
Judgment Order attached hereto as Exhibit 5 in Belmont Bay, L.C. v Comstock
Belmont Bay 89, L.C., and Comstock Homebuilding Companies, Inc., Fairfax County
Civil Action No. CL 2008-7172

Every party to each and every Final Consent Judgment Order hereby irrevocably
waives its or his right to appeal from each and every Final Consent Judgment
Order.

 

2. Entry of Final Consent Judgment Orders.

Simultaneously with the execution of this Agreement, Comstock Belmont Bay 89,
L.C. shall authorize its counsel to endorse, and its counsel shall endorse, the
Final Consent Judgment Orders attached hereto as Exhibits 1-4, the endorsed
originals of which shall be delivered to counsel for Belmont Bay, L.C. Counsel
for Belmont Bay, L.C. shall file the endorsed Final Consent Judgment Orders in
the Consolidated Fairfax Actions and the Prince William Action. Each party shall
bear their own costs, expenses, and attorney’s fees in the preparation, review
and submission of the Final Consent Judgment Orders, and in the Consolidated
Fairfax Actions and the Prince William Action.

 

3. Release of Liability on the Deferred Purchase Money Note and Guaranty.

Upon the entry by the Court of all of the Final Consent Judgment Orders referred
to in Paragraph 1 of this Agreement, Belmont Bay, L.C. hereby releases, acquits,
remises, and forever discharges Comstock Belmont Bay 89, L.C. and Comstock
Homebuilding Companies, Inc. their affiliated entities and each of their past,
present or future directors, officers, members or employees (collectively
referred to as the “Comstock Releasees”),

 

6



--------------------------------------------------------------------------------

or any of them, from any and all actions, allegations, charges, complaints,
claims, demands, debts, liabilities, indemnities, agreements, damages, vendors
liens, actions, causes of action, suits, rights, costs, expenses (including
attorneys’ fees and costs actually incurred) or things of any nature whatsoever
and in any capacity whatsoever, known or unknown, suspected or unsuspected,
vested or contingent, accrued or not accrued, liquidated or not liquidated,
direct, derivative or subrogated, or any other theory of recovery under federal,
state or foreign law and whether for compensatory, punitive damages, or other
equitable relief which Belmont Bay, L.C. had, now has or may have against each,
all, or any of the Comstock Releasees, in any combination thereof, arising out
of (1) the Deferred Purchase Money Note and Deferred Purchase Money Guaranty and
(2) any claims which were asserted or could have been asserted by Belmont Bay,
L.C. in Belmont Bay, L.C. v. Comstock Belmont Bay 89, L.C. and Comstock Home
Building Companies, Inc., Fairfax County Civil Action No. 2008-7172. Belmont
Bay, L.C. agrees to return the original Deferred Purchase Promissory Note and
Deferred Purchase Money Guaranty to counsel for Comstock Belmont Bay 89, L.C.
and Comstock Homebuilding Companies, Inc. 91 days after entry of the Final
Consent Judgment Orders.

Should either of Comstock Belmont Bay 89, L.C. or Comstock Homebuilding
Companies, Inc. file a petition, voluntary or involuntary, under any Chapter of
Title 11 of the United States Code, as amended, within 90 days of the entry of
the Final Consent Judgment Orders and as a result of such filing, an adversary
proceeding or other similar action is filed in such case that results in the
Final Consent Judgment Orders being set aside, then the release given hereby
shall be null and void and of no force and effect from

 

7



--------------------------------------------------------------------------------

its inception, and Belmont Bay, L.C. shall not be obliged to return the original
Deferred Purchase Promissory Note and Deferred Purchase Money Guaranty to
counsel for Comstock Belmont Bay 89, L.C. and Comstock Homebuilding Companies,
Inc. in accordance with the immediately preceding paragraph.

Belmont Bay, L.C. also expressly covenants and agrees not to sue the Comstock
Releasees for any claim arising out of the Purchase and Sale Agreement, as
amended by Amendments One through Nineteen, that gave rise to the Deferred
Purchase Money Note or Guaranty or the cancellation of that Purchase and Sale
Agreement by the Final Consent Judgment Order, except in an action for the
purpose of enforcing the terms of this Agreement or as an additional party
joined in any claim, counterclaim, cross claim or third party claim asserted in
an action by any individual or entity asserting claims as an assignee of
Comstock Belmont Bay 89, L.C. under that Purchase and Sale Agreement.

 

4. Release of the Belmont Entities.

Comstock Belmont Bay 89, LC releases, acquits, remises, and forever discharges
Belmont Bay, L.C., Belmont Town Center Associates, LLC, Belmont Town Center
Umbrella Association, Inc. and Belmont Bay Homeowners Association, Inc., their
affiliated entities and each of their past, present or future directors,
officers, members or employees (collectively referred to as the “Belmont
Releasees”), or any of them, from any and all actions, allegations, charges,
complaints, claims, demands, debts, liabilities, indemnities, agreements,
damages, vendor’s and other liens, actions, causes of action, suits, rights,
costs, expenses (including attorneys’ fees and costs actually incurred) or
things of any nature whatsoever and in any capacity whatsoever, known or
unknown, suspected or unsuspected, vested or contingent, accrued or not accrued,
liquidated or not

 

8



--------------------------------------------------------------------------------

liquidated, direct, derivative or subrogated, or any other theory of recovery
under federal, state or foreign law and whether for compensatory, punitive
damages, or other equitable relief which Comstock Belmont Bay 89, L.C. had, now
has or may have against each, all, or any of the Belmont Releasees, in any
combination thereof, arising out of (1) the Purchase and Sale Agreement, as
amended by Amendments One through Nineteen, (2) any claims which were asserted
or could have been asserted by Comstock Belmont Bay 89, L.C. in Comstock Belmont
Bay 89, L.C. v. Lawrence A. Wilkes, James R. Epstein, Stephen P. Caruthers,
Belmont Bay, L.C., Donald J. Creasy, EFO Capital Management, Inc. and
Eric-Belmont Associates LLC, Fairfax County Civil Action No. 2009-523, (3) any
claims which were asserted or could have been asserted by Comstock Belmont Bay
89, L.C. in Comstock Belmont Bay 89, L.C v. Harbor Point West Associates, LLC,
Harbor Point East Associates, LLC, Harbor View Associates, LLC, Harbor Side I
Associates, LLC, Belmont Town Center Associates LLC, Stephen P. Caruthers, James
Epstein, Eric-Belmont Associates, LLC, WVS Development Associates LLC, Lawrence
Wilkes and Belmont Bay Homeowners Association, Inc., Prince William County Civil
Action No. 88853, (4) any claims which were asserted or could have been asserted
by Comstock Belmont Bay 89, L.C. in Belmont Bay, L.C. v. Comstock Belmont Bay
89, L.C. and Comstock Home Building Companies, Inc., Fairfax County Civil Action
No. 2008-7172, (5) any claims which were asserted or could have been asserted by
Comstock Belmont Bay 89, L.C. in Belmont Bay, L.C. v. Comstock Belmont Bay 89,
L.C. and Premier Title, Inc., Fairfax County Civil Action No. 2008-7173, and
(6) any claims which were asserted or could have been asserted by Comstock
Belmont Bay 89, L.C. in Belmont Bay, L.C., Belmont Town Center Associates LLC
and Belmont Town Center Umbrella Association, Inc. v. Comstock Belmont Bay 89,
L.C., Fairfax County Civil Action No. 2008-12268.

 

9



--------------------------------------------------------------------------------

5. Release of the Individual Defendants.

Comstock Belmont Bay 89, L.C. hereby irrevocably and unconditionally releases,
acquits, remises, and forever discharges Donald J. Creasy, Stephen P. Caruthers,
James R. Epstein and Lawrence A. Wilkes, their successors, heirs, assigns,
beneficiaries, and estate (collectively referred to as the “Individual
Releasees”) from any and all actions, allegations, charges, complaints, claims,
demands, debts, liabilities, indemnities, agreements, damages, actions, causes
of action, suits, rights, costs, expenses (including attorneys’ fees and costs
actually incurred) or things of any nature whatsoever and in any capacity
whatsoever, known or unknown, suspected or unsuspected, vested or contingent,
accrued or not accrued, liquidated or not liquidated, direct, derivative or
subrogated, or any other theory of recovery under federal, state or foreign law
and whether for compensatory, punitive damages, or other equitable relief,
including, but not limited to, any claim which Comstock Belmont Bay 89, L.C.
had, now has or may have against each, all, or any of the Individual Releasees,
in any combination thereof, arising out of (1) Comstock Belmont Bay 89, L.C.’s
ownership or development of, and every other matter or thing related to, Phase 1
of Belmont Town Center and Beacon Park Condominium or Phase 2, Land Bays J and
K, Belmont Town Center, (2) any claims which were asserted or could have been
asserted by Comstock Belmont Bay 89, L.C. in Comstock Belmont Bay 89, L.C. v.
Lawrence A. Wilkes, James R. Epstein, Stephen P. Caruthers, Belmont Bay, L.C.,
Donald J. Creasy, EFO Capital Management, Inc. and Eric-Belmont Associates LLC,
Fairfax County Civil Action No. 2009-523, and (3) any

 

10



--------------------------------------------------------------------------------

claims which were asserted or could have been asserted by Comstock Belmont Bay
89, L.C. in Comstock Belmont Bay 89, L.C v. Harbor Point West Associates, LLC,
Harbor Point East Associates, LLC, Harbor View Associates, LLC, Harbor Side I
Associates, LLC, Belmont Town Center Associates LLC, Stephen P. Caruthers, James
Epstein, Eric-Belmont Associates, LLC, WVS Development Associates LLC, Lawrence
Wilkes and Belmont Bay Homeowners Association, Inc., Prince William County Civil
Action No. 88853.

 

6. Release of the Epstein Entities.

Comstock Belmont Bay 89, L.C. releases, acquits, remises, and forever discharges
EFO Capital Management, Inc., Eric-Belmont Associates LLC, Harbor Point West
Associates, LLC, Harbor Point East Associates, LLC, Harbor View Associates, LLC
and Harbor Side I Associates, LLC, and their affiliated entities and each of
their past, present or future directors, officers, members or employees
(collectively referred to as the “Epstein Releasees”), and any of them, from any
and all actions, allegations, charges, complaints, claims, demands, debts,
liabilities, indemnities, agreements, damages, vendor’s or other liens, actions,
causes of action, suits, rights, costs, expenses (including attorneys’ fees and
costs actually incurred) or things of any nature whatsoever and in any capacity
whatsoever, known or unknown, suspected or unsuspected, vested or contingent,
accrued or not accrued, liquidated or not liquidated, direct, derivative or
subrogated, or any other theory of recovery under federal, state or foreign law
and whether for compensatory, punitive damages, or other equitable relief which
Comstock Belmont Bay 89, L.C. had, now has or may have against each, all, or any
of the Epstein Releasees, in any combination thereof, arising out of (1) any
claims which were asserted or could have

 

11



--------------------------------------------------------------------------------

been asserted by Comstock Belmont Bay 89, L.C. in Comstock Belmont Bay 89, L.C.
v. Lawrence A. Wilkes, James R. Epstein, Stephen P. Caruthers, Belmont Bay,
L.C., Donald J. Creasy, EFO Capital Management, Inc. and Eric-Belmont Associates
LLC, Fairfax County Civil Action No. 2009-523 and (2) any claims which were
asserted or could have been asserted by Comstock Belmont Bay 89, L.C. in
Comstock Belmont Bay 89, L.C v. Harbor Point West Associates, LLC, Harbor Point
East Associates, LLC, Harbor View Associates, LLC, Harbor Side I Associates,
LLC, Belmont Town Center Associates LLC, Stephen P. Caruthers, James Epstein,
Eric-Belmont Associates, LLC, WVS Development Associates LLC, Lawrence Wilkes
and Belmont Bay Homeowners Association, Inc., Prince William County Civil Action
No. 88853.

 

7. Release of WVS Development Associates LLC.

Comstock Belmont Bay 89, L.C. releases, acquits, remises, and forever discharges
WVS Development Associates LLC, its affiliated entities and its past, present or
future directors, officers, members or employees, or any of them, from any and
all actions, allegations, charges, complaints, claims, demands, debts,
liabilities, indemnities, agreements, damages, vendors liens, actions, causes of
action, suits, rights, costs, expenses (including attorneys’ fees and costs
actually incurred) or things of any nature whatsoever and in any capacity
whatsoever, known or unknown, suspected or unsuspected, vested or contingent,
accrued or not accrued, liquidated or not liquidated, direct, derivative or
subrogated, or any other theory of recovery under federal, state or foreign law
and whether for compensatory, punitive damages, or other equitable relief which
Comstock Belmont Bay 89, L.C. had, now has or may have against WVS Development
Associates LLC arising out of (1) any claims which were asserted or could

 

12



--------------------------------------------------------------------------------

have been asserted by Comstock Belmont Bay 89, L.C. in Comstock Belmont Bay 89,
L.C v. Harbor Point West Associates, LLC, Harbor Point East Associates, LLC,
Harbor View Associates, LLC, Harbor Side I Associates, LLC, Belmont Town Center
Associates LLC, Stephen P. Caruthers, James Epstein, Eric-Belmont Associates,
LLC, WVS Development Associates LLC, Lawrence Wilkes and Belmont Bay Homeowners
Association, Inc., Prince William County Civil Action No. 88853.

 

8. Release of the Comstock Entities.

(a) Belmont Bay, L.C., Belmont Town Center Associates, LLC, Belmont Town Center
Umbrella Association, Inc. Belmont Bay Homeowners Association, Inc.,
(collectively, for purposes of this paragraph only, the “Belmont Releasors”)
release, acquit, remise, and forever discharge Comstock Belmont Bay 89, L.C.,
its affiliated entities and each of its past, present or future directors,
officers, members or employees (collectively referred to as the “Comstock BB 89
Releasees”), or any of them, from any and all actions, allegations, charges,
complaints, claims, demands, debts, liabilities, indemnities, agreements,
damages, vendor’s and other liens, actions, causes of action, suits, rights,
costs, expenses (including attorneys’ fees and costs actually incurred) or
things of any nature whatsoever and in any capacity whatsoever, known or
unknown, suspected or unsuspected, vested or contingent, accrued or not accrued,
liquidated or not liquidated, direct, derivative or subrogated, or any other
theory of recovery under federal, state or foreign law and whether for
compensatory, punitive damages, or other equitable relief which the Belmont
Releasors had, now has or may have against each, all, or any of the Comstock BB
89 Releasees, in any combination thereof, arising out of (1) the Purchase and
Sale Agreement, as amended by Amendments One through Nineteen, (2)

 

13



--------------------------------------------------------------------------------

any claims which were asserted or could have been asserted by the Belmont
Releasors in Comstock Belmont Bay 89, L.C. v. Lawrence A. Wilkes, James R.
Epstein, Stephen P. Caruthers, Belmont Bay, L.C., Donald J. Creasy, EFO Capital
Management, Inc. and Eric-Belmont Associates LLC, Fairfax County Civil Action
No. 2009-523, (3) any claims which were asserted or could have been asserted by
the BelmontReleasors in Comstock Belmont Bay 89, L.C v. Harbor Point West
Associates, LLC, Harbor Point East Associates, LLC, Harbor View Associates, LLC,
Harbor Side I Associates, LLC, Belmont Town Center Associates LLC, Stephen P.
Caruthers, James Epstein, Eric-Belmont Associates, LLC, WVS Development
Associates LLC, Lawrence Wilkes and Belmont Bay Homeowners Association, Inc.,
Prince William County Civil Action No. 88853, (4) any claims which were asserted
or could have been asserted by the Belmont Releasors in Belmont Bay, L.C. v.
Comstock Belmont Bay 89, L.C. and Comstock Home Building Companies, Inc.,
Fairfax County Civil Action No. 2008-7172, (5) any claims which were asserted or
could have been asserted by the Belmont Releasors in Belmont Bay, L.C. v.
Comstock Belmont Bay 89, L.C. and Premier Title, Inc., Fairfax County Civil
Action No. 2008-7173, and (6) any claims which were asserted or could have been
asserted by the Belmont Releasors in Belmont Bay, L.C., Belmont Town Center
Associates LLC and Belmont Town Center Umbrella Association, Inc. v. Comstock
Belmont Bay 89, L.C., Fairfax County Civil Action No. 2008-12268, except that
this release does not include and does not operate to release the Final Consent
Judgment Orders or the obligations and claims created thereby.

 

14



--------------------------------------------------------------------------------

(b) Donald J. Creasy, Stephen P. Caruthers, James R. Epstein and Lawrence A.
Wilkes, their successors, heirs, assigns, beneficiaries, and estate
(collectively, for purposes of this paragraph only, the “Individual Releasors”)
release, acquit, remise, and forever discharge Comstock Belmont Bay 89, L.C.,
its affiliated entities and each of its past, present or future directors,
officers, members or employees (collectively referred to as the “Comstock BB 89
Releasees”), or any of them, from any and all actions, allegations, charges,
complaints, claims, demands, debts, liabilities, indemnities, agreements,
damages, vendor’s and other liens, actions, causes of action, suits, rights,
costs, expenses (including attorneys’ fees and costs actually incurred) or
things of any nature whatsoever and in any capacity whatsoever, known or
unknown, suspected or unsuspected, vested or contingent, accrued or not accrued,
liquidated or not liquidated, direct, derivative or subrogated, or any other
theory of recovery under federal, state or foreign law and whether for
compensatory, punitive damages, or other equitable relief which the Individual
Releasors had, now has or may have against each, all, or any of the Comstock BB
89 Releasees, in any combination thereof, arising out of (1) Comstock Belmont
Bay 89, L.C.’s ownership or development of, and every other matter or thing
related to, Phase 1 of Belmont Town Center and Beacon Park Condominium or Phase
2, Land Bays J and K, Belmont Town Center, (2) any claims which were asserted or
could have been asserted by the Individual Releasors in Comstock Belmont Bay 89,
L.C. v. Lawrence A. Wilkes, James R. Epstein, Stephen P. Caruthers, Belmont Bay,
L.C., Donald J. Creasy, EFO Capital Management, Inc. and Eric-Belmont Associates
LLC, Fairfax County Civil Action No. 2009-523, (3) any claims which were
asserted or could have been asserted by the Individual Releasors. in Comstock
Belmont Bay 89, L.C v. Harbor Point West Associates, LLC, Harbor Point East
Associates, LLC, Harbor View Associates, LLC, Harbor Side I Associates, LLC,
Belmont Town Center Associates LLC,

 

15



--------------------------------------------------------------------------------

Stephen P. Caruthers, James Epstein, Eric-Belmont Associates, LLC, WVS
Development Associates LLC, Lawrence Wilkes and Belmont Bay Homeowners
Association, Inc., Prince William County Civil Action No. 88853, except that
this release does not include and does not operate to release the Final Consent
Judgment Orders or the obligations and claims created thereby.

(c) EFO Capital Management, Inc., Eric-Belmont Associates LLC, Harbor Point West
Associates, LLC, Harbor Point East Associates, LLC, Harbor View Associates, LLC
and Harbor Side I Associates, LLC, and their affiliated entities and each of
their past, present or future directors, officers, members or employees,
(collectively, for purposes of this paragraph only, the “Epstein Releasors”)
release, acquit, remise, and forever discharge Comstock Belmont Bay 89, L.C.,
its affiliated entities and each of its past, present or future directors,
officers, members or employees (collectively referred to as the “Comstock BB 89
Releasees”), or any of them, from any and all actions, allegations, charges,
complaints, claims, demands, debts, liabilities, indemnities, agreements,
damages, vendor’s and other liens, actions, causes of action, suits, rights,
costs, expenses (including attorneys’ fees and costs actually incurred) or
things of any nature whatsoever and in any capacity whatsoever, known or
unknown, suspected or unsuspected, vested or contingent, accrued or not accrued,
liquidated or not liquidated, direct, derivative or subrogated, or any other
theory of recovery under federal, state or foreign law and whether for
compensatory, punitive damages, or other equitable relief which the Epstein
Releasors had, now has or may have against each, all, or any of the Comstock BB
89 Releasees, in any combination thereof, arising out of (1) any claims which
were asserted or could have been asserted by the Epstein Releasors in Comstock

 

16



--------------------------------------------------------------------------------

Belmont Bay 89, L.C. v. Lawrence A. Wilkes, James R. Epstein, Stephen P.
Caruthers, Belmont Bay, L.C., Donald J. Creasy, EFO Capital Management, Inc. and
Eric-Belmont Associates LLC, Fairfax County Civil Action No. 2009-523, (2) any
claims which were asserted or could have been asserted by the Epstein Releasors.
in Comstock Belmont Bay 89, L.C v. Harbor Point West Associates, LLC, Harbor
Point East Associates, LLC, Harbor View Associates, LLC, Harbor Side I
Associates, LLC, Belmont Town Center Associates LLC, Stephen P. Caruthers, James
Epstein, Eric-Belmont Associates, LLC, WVS Development Associates LLC, Lawrence
Wilkes and Belmont Bay Homeowners Association, Inc., Prince William County Civil
Action No. 88853, except that this release does not include and does not operate
to release the Final Consent Judgment Orders or the obligations and claims
created thereby.

(d) WVS Development Associates LLC, its affiliated entities and its past,
present or future officers, directors, members or employees (collectively, for
purposes of this paragraph only, the “WVS Releasors”) release, acquit, remise,
and forever discharge Comstock Belmont Bay 89, L.C., its affiliated entities and
each of its past, present or future directors, officers, members or employees
(collectively referred to as the “Comstock BB 89 Releasees”), or any of them,
from any and all actions, allegations, charges, complaints, claims, demands,
debts, liabilities, indemnities, agreements, damages, vendor’s and other liens,
actions, causes of action, suits, rights, costs, expenses (including attorneys’
fees and costs actually incurred) or things of any nature whatsoever and in any
capacity whatsoever, known or unknown, suspected or unsuspected, vested or
contingent, accrued or not accrued, liquidated or not liquidated, direct,
derivative or subrogated, or any other theory of recovery under federal, state
or foreign law and

 

17



--------------------------------------------------------------------------------

whether for compensatory, punitive damages, or other equitable relief which the
Releasors had, now has or may have against each, all, or any of the Comstock BB
89 Releasees, in any combination thereof, arising out of (1) any claims which
were asserted or could have been asserted by the WVS Releasors. in Comstock
Belmont Bay 89, L.C v. Harbor Point West Associates, LLC, Harbor Point East
Associates, LLC, Harbor View Associates, LLC, Harbor Side I Associates, LLC,
Belmont Town Center Associates LLC, Stephen P. Caruthers, James Epstein,
Eric-Belmont Associates, LLC, WVS Development Associates LLC, Lawrence Wilkes
and Belmont Bay Homeowners Association, Inc., Prince William County Civil Action
No. 88853, except that this release does not include and does not operate to
release the Final Consent Judgment Orders or the obligations and claims created
thereby.

(e) If the events described in Section 3(b) hereof occur, then the releases
given hereby shall be null and void and of no force and effect from their
inception.

 

8.1 No Release of this Agreement.

Notwithstanding anything to the contrary in the foregoing paragraphs 3 through
8, nothing herein releases any of the released parties from any claim arising
out of this Agreement or any breach hereof.

 

8.2 All parties Represented by Counsel.

Each party represents that he or it has carefully read and fully understands all
the provisions of this Agreement, that there has been an adequate opportunity to
consult with an attorney regarding this Agreement, and that he or it is
executing this Agreement voluntarily because he or it wishes to take advantage
of the consideration provided.

 

18



--------------------------------------------------------------------------------

9. Fully Integrated Settlement Agreement.

Each party hereto represents and acknowledges for himself or itself that in
executing this Agreement, he or it does not rely upon, and has not relied upon,
any representation or statement not set forth herein. This Agreement sets forth
the entire agreement between the parties hereto, and fully supersedes any and
all prior agreements or understandings between the parties hereto. The parties
acknowledge that there are no agreements, understandings, warranties or
representations between them other than those set forth herein.

 

10. Further Assurances

Each party hereto agrees that they are sole legal owners of all rights, title
and interest in all claims or other matters arising from the subject matter of
this Agreement, and that they have not assigned or transferred, or purported to
assign or transfer, to any person or entity, any claim or other matter released
herein.

 

11. Choice of Law

This Agreement shall be construed in accordance with, and governed by, the laws
of the Commonwealth of Virginia excluding its choice of law rules.

 

13. Prevailing Party Attorneys Fees

If any proceeding is initiated by any party against another party to enforce
this Agreement, the party prevailing in such litigation or proceeding shall be
entitled to recover in addition to damages allowed by law and other relief, all
court costs and reasonable attorney fees incurred in connection therewith.

 

14. Severability

If, at any time after the effective date of this Agreement, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, or void such provision shall be of no force and effect. The illegality
or unenforceability of such provision, however, shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement.

 

19



--------------------------------------------------------------------------------

15. Counterparts

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same agreement.

WITNESS the execution of this Agreement effective as of the day and year first
set forth above:

 

Belmont Bay, L.C. By:       Donald J. Creasy, Manager By:       Charles P.
Miller, Manager Belmont Town Center Associates, LLC By:       Stephen P.
Caruthers, Manager By:       James R. Epstein, Manager Belmont Town Center
Umbrella Association, Inc. By:       Donald J. Creasy   Its: Treasurer

[SIGNATURES CONTINUE ON NEXT PAGE]

 

20



--------------------------------------------------------------------------------

Belmont Bay Homeowners Association, Inc. By:       Donald J. Creasy,   Its:
Secretary/Treasurer Comstock Belmont Bay 89, L.C. (also known as Comstock
Belmont Bay 8 & 9, L.C.) by Comstock Homebuilding Company, Inc., Manager By:    
  Gregory V. Benson   Its: Chief Operating Officer Comstock Homebuilding
Companies, Inc. By:       Gregory V. Benson   Its: Chief Operating Officer
Premier Title, Inc. By:       Gregory D. Haight,   Its: Secretary/Treasurer

   Donald J. Creasy    Stephen P. Caruthers    James R. Epstein

[SIGNATURES CONTINUE ON NEXT PAGE]

 

21



--------------------------------------------------------------------------------

   Lawrence A. Wilkes

EFO Capital Management, Inc. By:       J. Mitchell Neitzey, President

Eric-Belmont Associates, LLC

by EFO Capital Management, Inc., Manager

By:       J. Mitchell Neitzey   Its: President

Harbor Point West Associates, LLC

by EFO Capital Management, Inc., Non-Member Manager

By:       J. Mitchell Neitzey   Its: President

Harbor Point East Associates, LLC

by EFO Capital Management, Inc., Non-Member Manager

By:       J. Mitchell Neitzey   Its: President

Harbor View Associates, LLC

by EFO Capital Management, Inc., Non-Member Manager

By:       J. Mitchell Neitzey   Its: President

[SIGNATURES CONTINUE ON NEXT PAGE]

 

22



--------------------------------------------------------------------------------

Harbor Side I Associates, LLC by EFO Capital Management, Inc., Non-Member
Manager By:       J. Mitchell Neitzey   Its: President WVS Development
Associates LLC By:    

 

23